DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending in the application.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).


Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
Parag. [0050] should be amended as follows:
--[0050]   In Figure 6, the edge 116 of the planar member 108 bears a tongue element 154 that is capable of engaging with the beveled element  156 located on an edge 114 of an adjacent planar member 108.--

Drawings
The drawings are objected to because of the following informalities:
Fig. 1 is objected to because it shows two separate views in a single figure.  Each of these separate views must be labeled individually (such as, for example, FIG. 1A and FIG. 1B). 
In Fig. 1, ref. no. “124” is objected to because its lead line does not point to the “front surface 124” of the barrier 104, but rather it points to an interior portion of the barrier 104.
In Fig. 1, ref. no. “112” is objected to because its lead line does not point to the “back surface 112” of the barrier panel 106, but rather it extends completely through the barrier panel 106 past the front surface 110.
In Fig. 1, ref. no. “126” is objected to because its lead line does not extend all the way to the “inner surface 126” of the hood 120, but rather it extends stops short of the inner surface and thus points to an interior space of the hood 120.
Similarly, Figs. 7 and 8 are objected to because they each shows multiple separate views in a single figure.  Each of these separate views must be labeled individually. 
The drawings are objected to because none of the Figs. shows the section line “B—B” (see parag. [0014]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“lower end 118” (see parag. [0044])
“top surface 132” (see parag. [0047])
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“144” (see Fig. 2)
“138a” (see Fig. 4)
“156” (see Fig. 7)
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
the “perforations” (see claim 16) of the “perforated ledge member” (see claim 1, line 14) 
the “two or more longitudinal supports” (see claim 2) (Examiner notes that only one longitudinal support 102 is shown; see Fig. 1)
the “about 10 to about 20 barrier panels” (see claim 7) (Examiner notes that a maximum of four barrier panels 106 are shown; see Fig. 1)
the “enclosure comprising at least two of the barrier assemblies of claim 1” (see claim 17) (Examiner notes that only one barrier assembly 100 is shown; see Fig. 1)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, and 17 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  The preamble of claim 1 should be amended as follows:
--1.  A substantiallynonconductive barrier assembly comprising:--
	Re Claim 5:  Since a “first panel” and a “second panel” have already been introduced in claim 1, claim 5 should be amended as follows:
--5.  The barrier assembly of claim 1 wherein the top edge of [[a]]the first panel and the bottom edge of [[a]]the second panel are each adapted to engage with the other to form the barrier.--
Re Claim 17:  Claim 17 should be amended as follows:
--17. An enclosure comprising at least two of the barrier assemblies of claim 1, wherein a first vertical edge ofa first barrier assembly is attached to a second vertical edge of a second barrier assembly.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 6 and 7:  The term “about 3 to about 50 barrier panels” in claim 6 and “about 10 to about 20 barrier panels” (emphasis added) in claim 7 are a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the limitations in question are referring to specific, discreet elements (barrier panels), rather than other limitations referring to ranges encompassing non-discreet elements, for example, degrees of an angle.  In this case, it is not clear how many barrier panels are encompassed by these limitations since one of ordinary skill in the art is not apprised of the acceptable range.  For example, would a barrier comprising only 1 or 2 barrier panels fall within the range of “about 3 to about 50 barrier panels” since 1 or 2 are relatively close to 3?  Or does this limitation require a minimum of 3 barrier panels?  Since the range of the acceptable number of barrier panels is unclear, the scope of the claim cannot be determined.
Clarification and correction are required. 
Re Claim 8:  Similarly to claims 6 and 7 above, the term “about 2 to about 5 rib members” (emphasis added) in claim 8 is a relative term which renders the claim indefinite.
Clarification and correction are required. 
Re Claim 9:  Claim 9 recites the limitation "the engageable barrier panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “first panel” and the “second panel” of claim 1.  Clarification and correction are required. 
Re Claims 12-14:  Claims 12-14 each recite the limitation "the simple barrier " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “barrier” of claim 1.  Clarification and correction are required. 
In addition, each of these claims recites the limitation “a front surface”.  It is unclear if this limitation is meant to refer to the “front surface” of the barrier introduced in claim 1 or to a different front surface.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “front surface” of the barrier introduced in claim 1.  Clarification and correction are required. 
If Examiner’s interpretations above are correct, claims 12-14 should be amended as follows:
--12.  The barrier assembly of claim 1 wherein the angle formed by the inner surface of the hood and [[a]]the front surface of the --
--13.  The barrier assembly of claim 1 wherein the angle formed by the inner surface of the hood and [[a]]the front surface of the --
--14.  The barrier assembly of claim 1 wherein the angle formed by the inner surface of the hood and [[a]]the front surface of the --
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore ‘090 (US Patent 8,840,090) in view of Wu (US Patent Application Publication 2017/0058557) and Kadavy (US Patent 10,202,757).
	Re Claim 1:  Moore ‘090 discloses a substantially nonconductive barrier assembly (7) comprising: 
at least one longitudinal support (3); 
a barrier (5); 
wherein the barrier (5) is attached to the longitudinal support (3) to span a vertical plane; and 
a hood (17) having an inner surface (19; Fig. 1) extending to a distal edge (the lower edge of hood 17), the hood being disposed so that an angle (23; Fig. 1) formed by the inner surface (19) of the hood and a front surface (13; Fig. 1) of the barrier measures about 10 degrees to about 80 degrees (see abstract and Col. 1 lines 58-60) and a ledge member (“bottom lip” that “extends substantially horizontally towards the front surface of the simple barrier”; see Col. 5 lines 3-14) extending substantially horizontally and inwardly from the distal edge of the hood to the front surface of the barrier, 
wherein each of the support (support 3; “The supports may be made of any suitable material, including … fiberglass …”; see Col. 3 lines 50-51), the barrier (mesh fencing material 5; “Suitable materials from which the fencing material may be made, in whole or in part, may include … fiberglass; see Col. 4 lines 19-21) and the hood (hood 17; “The hood may be made of any suitable material, such as, for example, those listed as suitable for use in fabrication of the supports; see Col. 5 lines 15-17) independently comprise a nonconductive material (for example, fiberglass).

Moore ‘090 fails to disclose wherein:
the barrier comprises a plurality of barrier panels, wherein each panel comprises a planar member having a front surface and a back surface and a top edge and a bottom edge, wherein at least one rib member extends from the back surface, and the top edge of a first panel and the bottom edge of a second panel are disposed adjacent to one another to form the barrier; and
the ledge member is a perforated ledge member.
Re limitation (i):  Wu teaches the use of a barrier assembly comprising at least one longitudinal support (11) and a barrier (slat assembly 20; Fig. 1), and further wherein the barrier comprises a plurality of barrier panels (slats 21), wherein each panel comprises a planar member (the front portion of each of the slats 21; see annotated portion of Fig. 9 below) having a front surface (see below) and a back surface (see below) and a top edge (at 211; Fig. 9) and a bottom edge (at 212), wherein at least one rib member (see below) extends from the back surface, and the top edge (211) of a first panel and the bottom edge (212) of a second panel are disposed adjacent to one another to form the barrier (see Fig. 9), for the purpose of forming an adjustable fence barrier that can easily accommodate different height requirements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore ‘090 such that the barrier comprises a plurality of barrier panels, wherein each panel comprises a planar member having a front surface and a back surface and a top edge and a bottom edge, wherein at least one rib member extends from the back surface, and the top edge of a first panel and the bottom edge of a second panel are disposed adjacent to one another to form the barrier, as taught by Wu, for the purpose of forming an adjustable fence barrier that can easily accommodate different height requirements.

    PNG
    media_image1.png
    324
    447
    media_image1.png
    Greyscale

Re limitation (ii):  Kadavy teaches the use of a barrier assembly (see Fig. 8) comprising at least one support (50); a barrier (32); and a hood (58) having a ledge member (80) extending substantially horizontally and inwardly from a distal edge of the hood to a front surface of the barrier; and further wherein the ledge member is a perforated ledge member, for the purpose of inhibiting unwanted access for items such as dirt, debris or pets, while allowing for ventilation through the ledge member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore ‘090 such that the ledge member is a perforated ledge member, as taught by Kadavy, for the purpose of inhibiting unwanted access for items such as dirt, debris or pets, while allowing for ventilation through the ledge member.
Re Claim 2:  Moore ‘090 further discloses a barrier assembly comprising two or more longitudinal supports (3; see Figs. 1-2).
Re Claim 4:  Wu further teaches the use of a barrier assembly wherein the barrier panels (21; Wu Fig. 1) are perceived as substantially opaque to a mammal, for the purpose of providing an adjustable barrier, for example, for restricting or preventing any transgression of strangers or animals (see parag. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore ‘090 such that the barrier panels are perceived as substantially opaque to a mammal, as taught by Wu, for restricting or preventing any transgression of strangers or animals.
Re Claims 5-10:  Wu further teaches the use of a barrier assembly wherein the top edge (211; Wu Fig. 9) of a first panel (21) and the bottom edge (212) of a second panel (21) each adapted to engage with the other to form the barrier (20) (as is required by claim 5); wherein the barrier comprises about 3 to about 50 barrier panels (in the example shown in Figs. 1 and 2, 14 barrier panels 21 are used) (as is required by claim 6); wherein the barrier comprises about 10 to about 20 barrier panels (in the example shown in Figs. 1 and 2, 14 barrier panels 21 are used) (as is required by claim 7); wherein the barrier panel(s) independently have about 2 to about 5 rib members (in this case, each barrier panel 21 has three ribs; see annotated portion of Fig. 9 above) (as is required by claim 8); wherein the engageable barrier panels (21) engage with one another by a tongue-and-groove mechanism (211/212; Fig. 9) (as is required by claim 9); and wherein the barrier panels (21) are reversibly engageable (as is required by claim 10), for the purpose of forming an adjustable fence barrier that can easily accommodate different height requirements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore ‘090 such that the top edge of a first panel and the bottom edge of a second panel each adapted to engage with the other to form the barrier(as is required by claim 5); wherein the barrier comprises about 3 to about 50 barrier panels (as is required by claim 6); wherein the barrier comprises about 10 to about 20 barrier panels (as is required by claim 7); wherein the barrier panel(s) independently have about 2 to about 5 rib members (as is required by claim 8); wherein the engageable barrier panels engage with one another by a tongue-and-groove mechanism (as is required by claim 9); and wherein the barrier panels are reversibly engageable (as is required by claim 10), as taught by Wu, for the purpose of forming an adjustable fence barrier that can easily accommodate different height requirements.
Re Claim 11:  Moore ‘090 further discloses a barrier assembly wherein a top edge of the hood (at 35; Moore ‘090 Fig. 3) is attached to an upper edge of the barrier (5) directly or indirectly.
Re Claim 12:  Moore ‘090 further discloses a barrier assembly wherein the angle (23; Moore ‘090 Fig. 1) formed by the inner surface (19) of the hood and a front surface (13) of the barrier (5) measures about 20 degrees to about 50 degrees (see Col. 4 line 60).
Re Claim 13:  Moore ‘090 further discloses a barrier assembly wherein the angle (23; Moore ‘090 Fig. 1) formed by the inner surface (19) of the hood and a front surface (13) of the barrier (5) measures about 30 degrees to about 45 degrees (see Col. 4 lines 60-61).
Re Claim 14:  Moore ‘090 further discloses a barrier assembly wherein the angle (23; Moore ‘090 Fig. 1) formed by the inner surface (19) of the hood and a front surface (13) of the barrier (5) measures about 25 degrees (see Fig. 6).
Re Claim 15:  Moore ‘090 further discloses a barrier assembly wherein the material is selected from fiberglass (see Col. 3 lines 50-51; Col. 4 lines 19-21; and Col. 5 lines 15-17), a polymer, glass, asphalt, rubber, and plastic.
Re Claim 16:  Moore ‘090, as modified in view of Wu and Kadavy above, discloses a barrier assembly significantly as claimed except wherein the perforations have a diameter selected from a measurement of about 0.2, about 0.3, about 0.4, about 0.5, and about 0.6 inches.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore ‘090 such that the perforations have a diameter selected from a measurement of about 0.2, about 0.3, about 0.4, about 0.5, and about 0.6 inches, for the purpose of optimizing the barrier capabilities and the ventilation characteristics of the ledge member, since such a change in size of the perforations would amount to a design choice within the skill of the art.
Re Claim 17:  Wu further teaches the use of an enclosure (see Wu Fig. 12) comprising at least two of the barrier assemblies (20), wherein a first vertical edge of a first barrier assembly (20) is attached (for example, at post 10) to a second vertical edge of a second barrier assembly (20), for the purpose of forming an adjustable barrier enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore ‘090 such that it comprises an enclosure comprising at least two of the barrier assemblies of claim 1, wherein a first vertical edge of the first barrier assembly is attached to a second vertical edge of a second barrier assembly, as taught by Wu, for the purpose of forming an adjustable barrier enclosure.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moore ‘090 (US Patent 8,840,090) in view of Wu (US Patent Application Publication 2017/0058557) and Kadavy (US Patent 10,202,757), as applied to claims 1-2 and 4-17 above, and further in view of Moore ‘789 (US Patent Application Publication 2018/0371789).
Re Claim 3:  Moore ‘090, as modified in view of Wu and Kadavy above, discloses a barrier assembly significantly as claimed except wherein the longitudinal support is independently a W-beam.
Moore ‘789 teaches the use of a barrier assembly comprising at least one longitudinal support (120) and a barrier (180), and further wherein the longitudinal support is independently a W-beam (120; see Fig. 2 and parag. [0044]), for the purpose of providing a sturdy support for the barrier assembly.
 Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Moore ‘090 such that the longitudinal support is independently a W-beam, as taught by Moore ‘789, for the purpose of providing a sturdy support for the barrier assembly, and since such a modification would involve a mere change of shape of the longitudinal support that would amount to a design choice within the skill of the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678